DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex second protrusion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Element 123 and 123a are both concave). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving part” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2,182,454) in view of Diack et al. (2,341,700), hereafter referred to as “Diack,” and Roethel (2,558,984).


Regarding Claim 1: Sherman teaches a food freezer container, comprising: a body part (body of tray 6, see Figure 1) including a receiving part (7) having a top opening (see Figure 1) and formed with a plurality of storage spaces (ice pockets 7) partitioned by a grid part (cross sections of 6 to form pockets 7) thereinside to contain and store a predetermined amount of seasoning, food ingredient, or water (intended use, here it is water to form ice, see title) in a frozen or refrigerated manner (water is frozen to form ice cubes); wherein the receiving part (7) includes a bottom surface (bottom of 7) with a curvature (at 8), the bottom surface (bottom of 7) protruding downward of the body part () and formed to be elastically bent inward of the receiving part (7) or restored, wherein a circular first protrusion (curved bulges next to centermost bulge of 8) and a bulge (8) in a center of the first protrusion (curved bulges next to centermost bulge of 8) are formed in the bottom surface (see Figures 4 and 5), and wherein the first protrusion (curved bulges next to centermost bulge of 8) and the bulge (8) protrude in a same direction (see Figure 5).  
Sherman fails to teach and a cover part covering the receiving part from above the body part to prevent a foreign body from entering the receiving part, wherein a concave recess is formed in a center of the bulge, wherein a convex second protrusion is formed in a position corresponding to the recess in a center of an inner surface of the receiving part, and the first protrusion and the second protrusion protrude in opposite directions. 
Diack teaches a cover part (20) covering a receiving part (space in 10 formed by grid assembly 17 and 18) from above the body part (body of 10) to prevent a foreign body from entering the receiving part (Page 2, second column, lines 10-12).

Roethel teaches wherein a concave recess (the gap formed by 24 filled by 20) is formed in a center of a bulge (see Figure 3, bottom of 22), wherein a convex second protrusion (24, forms a gap the raises from bottom) is formed in a position corresponding to a recess in a center of an inner surface of a receiving part (22, see Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a concave recess is formed in a center of the bulge, wherein a convex second protrusion is formed in a position corresponding to the recess in a center of an inner surface of the receiving part to the structure of Sherman modified supra as taught by Roethel in order to advantageously use the opposed notches to keep the tray in position when the water is freezing (see Roethel, Column 4, lines 65-75). 

Regarding Claim 2: Sherman modified supra fails to explicitly teach wherein a thickness of a portion between the bulge (8 of Sherman) and the second protrusion (dimple 24 of Roethel) is larger than a thickness of a portion between the bulge (bulge 8) and the first protrusion (curves of 8 surrounding the outmost bulge of 8 of Sherman). 


Regarding Claim 4: Sherman modified supra fails to explicitly teach wherein a height of an outer edge of the first protrusion (curves of 8 surrounding the outmost bulge of 8 of Sherman) is larger than a height of a center of the second protrusion (24 of Roethel). 
Sherman modified supra does, however, disclose the food freezer container. Therefore, the varying heights of portions of the container, i.e. a variable which achieves a recognized result and optimization through routine experimentation is obvious. In this case, the recognized result is that a change in proportions of the container structure would vary the heights of the elements. Therefore, since the general conditions of the 

Regarding Claim 5: Sherman modified supra fails to teach wherein a thickness (thickness of material) of the second protrusion (dimple 24 of Roethel) is identical to a thickness of a portion (edge of bulge 8 of Sherman) between the bulge (bulge of 8 of Sherman) and the second protrusion (dimple 24 of Roethel, material is uniform, dimple 24 of Roethel is applied to the bulge 8 of Sherman).
Sherman modified supra does, however, disclose the food freezer container. Therefore, the varying thicknesses of portions of the container, i.e. a variable which achieves a recognized result and optimization through routine experimentation is obvious. In this case, the recognized result is that a change in proportions of the container structure would vary the thickness of the elements. Therefore, since the general conditions of the claims, were disclosed in the prior art by Sherman modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a change in proportions of the . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2,182,454) in view of Diack et al. (2,341,700), hereafter referred to as “Diack,” and Roethel (2,558,984), as applied to claim 2 above, and further in view of Roethel (2,498,965), hereafter referred to as “Roethel ‘965.”

Regarding Claim 3: Sherman modified supra fails to teach wherein the receiving part is formed so that a thickness of a side surface of the receiving part is larger than a thickness of the bottom surface. 
Roethel ‘965 teaches wherein a receiving part (grid space in 10) is formed so that a thickness (t2, Column 3, lines 15-21) of a side surface (sides of 12) of the receiving part (grid space in 10) is larger than a thickness (t1) of a bottom surface (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the receiving part is formed so that a thickness of a side surface of the receiving part is larger than a thickness of the bottom surface to the structure of Sherman modified supra as taught by Roethel ‘965 in order to advantageously have a thin bottom to facilitate ice removal (see Roethel ‘965, Column 2, lines 12-27). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitto (2,389,317).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763